OFFICE    OF THE      ATTORNEY      GENERAL      OF TEXAS
                                          AUSTIN
        SELLERS
 cyg+O”ER
 ~q-Tc#RNEY
         GENrRAL


gonomble T. ?4'.Trimble
p&pat AaBiBttut
st8to supt. Of Public Ica"truotion
AUBtin,       T8Xfi%

Dear   Slrl                                   Opinion no. O-70&8
                                              Her     Sale o?'rahool building of
                                                      elemntery sohool district




signed by the County Siqwr
vere very zwlpful to this
                                                                    School Trustees of
                                                                   t by aimexing three
                                                                   pcmdent S&o01 Dlr-
                                                             ioniareque8ted    relate
                                                                 110three dlatzicta by
                                                                               The tWtB
                                                                 01 diBtZ';FICt.'
                                                                  briefly summaxiced ea

                                                  na1rJtalnedno aoh
                                                0 th8 iorxaationoi the
                                                 trict, all sahola~tlos


                                the ele?nuntmy gradea, hrre attend-
                                B loaated in the Oity of San Wmaos.
                           6me school bullding and a teauherage owned
                       by A are not used and 8re rapidly deteriorating.
                2.     School   Dllitriat   B mf.11    l&3    mainE+bsed    for
gmorrble T. W. Trlmble - page   2




               Anglo-Amoriaan BtUdWltB      elementary
               school through the 7th grad. in its
               sohool bulldlng. xoveveP* for eight
               ysallrits hl$h school Btudentr       have
               sttended the high school of San Marco6
               Independent Sahool DIetrict. Prior to
                the fozmtlen of the rum1 high school
               dletrlct, tultlon for BU@~ 8tudentB       VW
               paid from local fundr OS rchool di,strlot
               B. After the forrurtlonof the rural high
               BchOol dlBtrlOt eQd beton the cOIIIIeDce-
               ment of the 1945-46 rahool year, it van
               determined     that the An@o-Amerlcen ele-
               leantory   students   should be traarported
                to and taught in the elementary rchool
                looeted vithln the City of San Jkroo~.
               Accordingly,     thlr vaa done, md no muhool
               fop mob rtudenta vas malntalnod In mhool
               district BL A Spanleh-Ameploen elomemterg
               sat1001her been maintained ln the dlmtrlct
               prior to urd mincethe foxuatlon or the ~u-
               rrl high rchool dlstxlot. During the who01
               gem just oonaluded the 8veraga dctil~r      atten-
               dauae of rush Spsnlsh-Amerloen studentr w&s
                    This   rohool vas the only Bahool ulntai.ned
               %tUn      the distrQt    during 1945-46.

          3.   School district C lus maintained no school
               for ~lO-~PbUI        BtUbnfB  iOr 9OPB th&
               eightyears. Al& wah Boholmstlor,~both ln
               elementary end fn high Bohoel gmder, heve
               attended city BehOOlB, and ttition   VI8 paid
               until the forimtlon of the rural high eohool
               QlBtPlct. Aweleme~tery rohool fop Spenlrh-
               Aa~eriaenscholastlcr hrn been mainklnod both
               prior to and after fowatlon of the pupal high
               Bohool dl.rtrlct. 11n194 -16 the total enroll-
               ment of thl.~ eahool vaa 5 1; hovever, the ever-
               ago daily attendance van only 18.2.
          In connection vlth these faot8 tbe following queetlonr
  (LPBaskedr
           "Under the fact6 above-Btated ufm the    tPUBtsOB
    h
,       .




            mmorable T. W. TrlmKb   - w     3


                OS San Marcor I. S. D. (1) dlsaontinue esah end %.U
                of the school8 (or &I thereof eZeept the B%.idtV0
                Mexlasn sa.hools,'If it Be des5rsble to oontlnue .the
                8ome) in the forn!ercanusonBohaOl dlrtrsSot%~8nd (2)
                petition the county bawd ol'sahool trustees of H-8
                County, Texsm, to oonaolidste each of eoid folwer
                BChOOi distAat8 with San MsZ'a~sI. S. D. fOl'ele-
                mentsry aahoolpwpose8?       3hOuld the aounty board
                see fit to nopln,
                                the order affeatlng auah aonsollds-
                tlQn, then vould the trUStseD    of 8snUera08 I. S.D.
                be In position ta sell 8nd aowey snd psms goad tl-
                tl6'to Said prop%rty, sftUated la the said former
                aomuwn sahool distxlctsP . . .*
                      You ssk iurther, if t&e county besrd does not see fit to
            pars ?ih8con%olldE&lon order, vhst reaoume the Ssn Msmos bosrd of
            tmtmtsea would have, and 0180, if the 8linXBXCOS bcsxd of tl’U%l;saB
            oaa#aotpeer,title sa outlined In the 6bove quoted rwitter, Vhat pro-
            ~&PO   shouldbs fdllOti$ in the OCBV9~MtJOor ssid popsrty.
                      Thatps?ttiArtlale    ~22fdesllngtith    sbollshings.nd
            aorwolldrtlng elensntary saha01 distriata szn¶the disaantlnusnee
            at futh0018vlthln elenentrry school diBtriOt% restis%8 ialZ~~%;
                      "The countybosrd of sahe~ltrusteea ehsll not&me
                 the   authori   to eballsh OF oon8olUs~     my elensnty
                            ?: at %l*ssdy e%t%bllshed swept
                 school dlstr                                    uwn the vote
                 of aaarfalty of the quallfleb electors residing In such
                 elementsry diiltrict3  p~ov3..ded th%t vhen s    sahoo~ wlthln
                 sn elewntsry dlmtrlct foils te hsve sn BAVB&@dully St-
                 tendsnoe the preaedlng year of st lesst twenty pupils it
                 megbe di8oontlnuedby the board of trustee8 of Bsldrursl
                 high sahool dlstrlot, snd sad pistriat Amy be uoasolldated
                 bv the oountx b0s.t.d of sah~tmasteea      tith aoms othe~dis-
                 h&-or    dlstr~ts ior ekeks.m         sahool  purnosee; . . .I'
                 (Emphs818 supplied)
                       Upon flrat @u-me it vould app%ex that if f&e everag dally
            sttendeaccrof w    school vlthla sn elmtmtary dl%t~l& VBFC)below
            tventy, then thet m       could by discontinued @?d the entim dis-
            triat could be consolidated with enother district oP distrlate for
            grium~~.o~~yx~~a.             This,  hovever, is obviously net VhiiTF-
                                        Afmma   that in sn element%P'yd3.striat
            four elmmntsry   scimols mm3 raointd.ned,tkWe With 8@rt5th*o 100
~~orrble T. W. TrLrble - pasr 4

stuuonts and 0110vith 0aly 10. Thea a literal r0ii0vbg   0r the
atetute vould pneaxthat the district oould be oonaolldated, aa
outlined, vlth another dlatrtct for elementary school purpoaea.
l%e abaurbity of such a conclualon la evident, It IS OUP opin-
1~ that the ~gialature intended, and the statute should ba in-
terpreted to Inolude, all elementary aaholastIo8 reaidlng In the
dirtriot. In other vorda, 1P the averaga daily attendaace of all
lleatentarylcholaatica reaIdLnmgin the dlatrlct falls belov tven-
ty, then the aohool OF achoola can be diaoontlnued and the dla-
trlot caulda~o~naolld8ted vlth mother dlatrlot or dlatrlcta lor
9-J--~-           vuumoaea.
           Even vlth thI8 interpretation It vould appear tbet the
lltuatlon under conaldention would fall apumely vlthin the prc-
vlaioaa of the proviso providing ror the emaolldatlon of a school
dlatrict wboae avera&   daiJq rttetu%moe falls belov tventy, for in
labool district  A no elemOnkry pup118 attended school vlthln the
dj%triot, nnd in school diatriats B pnd C the overage dsily atten-
daaca in eaoh of the Spanlab-Amorhan elementary lchoala, the caly
onea malntaiaed,vas below tventy,

          Xovevor, let ua oxrpliaoArtlole 29g21 furthor,   vblch
artlclo providea, In parta
          ‘Whonevor cne or XOFB ccmmo~lschool dlatrlcta me
     aaaexod to a cmoa   school diatrlot or to an ladepen-
     dent dlatrlot under the pr~vfaIoaraof Section 1, auoh
     comea or Independent dlatrlot ahall maintain elemeatary
     achoola of such clasalfIcatIfm aa tho ocunty board amy
     dealgnate In each dlatrlct 80 umexod, ror the aaae
     i0ndth 0r ton8 prcvlded tar the acboola 0r tho aaid
     ommcn aohool dlatriot or Independeat dlatrlct. . .*
             In intsrpret5,a.g this provlalon the oourtIn the caao of
County Boerd of School Tmstees of Limatoae CountJ v. WIlacn et
at (TOM. clv. App.),5 S. U. (26) 805, aktod aa follwa:
            (I
             * . . l&en tvo or mor0 diatriota   are eor~aolI-
     dated under the articles sbovo referred to (Articles
     2806-2815),    each dlrtrlct  lore8 It8 oepwete ldentlty,
     unleaa It be ror oertein llmltod purpoaea In eonmo-
     tlcn vith taxation, end they togothsr thoreaftor oon-
     atituts P single dlstrlot a8 Ehcugh they bad Mver had
     asparats exlatence. In auoh cai3o eleaentaxg aohoola
     may be looated by the hoard of trusteea of the ooaaoli-
gcmor8ble T. M. Triable - page 5




          m2w-,         itI   sun   tb a tundmrth eltmtutm mtioi~n-
te y 8o b o ota
              l acbaola
                r         a wt b er r ia ta laiamd
                                                 lu h efth ua m x a d
dlmtrlotm.            of aou2-ma, it 20 la&dad             in turn mmndatm   th a t l ma t-
imfaotary mahool numtbmntmiatmZnmdma&mmohoolor      mohoelm ful-
l.y a deq ua to     llemmatmry
                       ra r c imBhaumti~mnm~~gwitun       thm
llmmmntmry dirtrIot,re it vovld not b premmul that tha Lmgim-
lr?iurmintmadedthmt IIIunmmtiBf&~      lolwolor m lohoolte~
my a a~eain oh88 or maho;Zutit38    0otlra 8atbry tb 8twutory
nquirm*nt         .

              Wehmvebmmnmdvimmdthmttbmelea                               mohcUmt%om    or
                A, B @ad 0 wh@ &tWnb tb 018
8ahool dl8trlotl,                                                          mahoolle-
o&tad la thm GlQ       or &mn Meoom                   do no by m&wommnt ktwmoa t&a
hemrdor      trurntm48 6r t&ruPml   hi&                  mahea   dlmtPfot(8ulumzofBm
Iadepn&nt bahool D1mbriat) and thm re8ts*rrtmor muoh mlemma-
tary Qiatrlatm.                   wa bavm baa-4 aaviW& that prior to tbm tilm
thmtawhpupila                     ltetmUrttmMUn$     thm olbf mohoolm, mush dim-
tWatbmd       eclmuy mvmrm6m orilorr,tkma t-at7 gupile;mnd,rur-



           In Ueuer at ml., 0. BOSM cr wum*m     or Wll*on Inde-
  mot   soh00i  mmw0t          0%~. APR., w. 6. w.),     184 8. w.
 iad)
p"   864, a  rni%lglalmPl~8     mituatiea to tha OIId  uabr  QOnrld-
oration wu km8        tb* 00m.  la thatoammarural bighmahoo1
dlmtrlat hd bmmn forsbdby thm Ummxmtbn OiMorgmn fndrrpmndent
Mb001 Dl8t&t     $0 wil8On f&.epWId&  fMh@01 DIStPlot.     WO qUOk
fm8     ta   0pini0n              or   tb,   court:
              ”
                      .   .   .


             "Anelenrstmry 8ehoolwmm a&nWnmd      in tbm Uorgan
        eohool dimtriotror o~yearr~llewlug    theelm~tioabut
        for 8ubmequeatymPm the elonsntmry pupil8 hwr attmnclmd
        the Wlron mcboo2, mndths I#orgram~hoolpr~psrties hmvm
        not been ummd fw mehoo3, pwpk9mmmr i4tmt-mwheel mutherltlem
        hmvu reoognlcmd the nmv dlmtr%ot. Tbm two bullblngm
mwtblo          2. II.l'risblm- pqm &I


       aUvertla*d   for male are Leaabmrm@ hcae* log8tod 0~1tbm
       Morijira sohoal (yauP&a. + .'
                The court        i"rurth*r
                                        statal:
                * . . .

                      2922s pxwf&+r, la aulmtuma
                ‘Artide                             that   the
       couatybawd or robool trQm4wm 8ha.l net iLYe tbo
       8utbo&4ty to ~bOU.da  Uy             amboo dlatrlat




       oftbe qUml%fledvvotermi*YOr*d i%m mbmtittaa..
       (-#USSiB mypptlmd)
                The oatm held,             in   eraot,    t-bat the *ah001 dirtrict.8
to-         a rum1        bt@t    lokooldlrtx%ot
                                               did sot lomr tbmir f&eatlty
tbewby, did af8t  #emm te hvm w# inQprnsraaul*kew, utcl,        fur-
ttur,tbattbmbum4 ortmutm*m or em rusd hl.@ maboor di+-
triat hmd a o luthorlt~ ta mmll tbm annmxti dtitofat'm lcbwl prop-
mggy. SW also Cbmakta v. kuldfn      (lbx. 4%~. kpp.), 52 EL. Y. (2d)
    *
                rwm~~        tbenfim,            ad~i*mU ttw      the pmrtorAx%.&Xh?f
488fixqvlth ct~Q%8ctaatlmwttonofs&oola vtacwav82sge d8ll.x
attetxlaaco was lwm tbaa treaty pUpl,lm mnd 00BmolS.4mtiag thm Urn-
triot vlth maother dlmt~lot OF dXmtv%etm by thm aouatt Wmrd oi
a&o01 tmuteer    rob llramntwv school mm        io net mppllcrble
to the llttnttaPr der asasideutisn fer tbo y.g em tbak tmUar thm
hats as outliabd% .seinwt& muboeldl.mtrMi ~~hdmfiwmrrsrgr
dally attmatlawm of 18~8 thma     ty bmfam   its atvdmntm rtarted
attma&iPt:the sitr sh?vl, aad      taa rwlaia, drill attN~ae      ef
ptrpllanoiding in emoh dlmtrlat ubo a&tea& tbm dImtr&.ctl*houla
and   the   oitp   mh.od         Ir   in   weema    bi   twnts.

          You are f%mttier a&f&mod t&t it is bhm opinion of this
depmaawt that-      bacld 5r truteam   of t33mBmBlmxwem Xs.ad*W-
           Matrfat has no auth~.oplty to 501X &km IrmildW and Imn&
4nt 2iahhcel
ef maheel diattiotm A, B mnd C onlea& pab vat11 mu eleotltm $8
hold u&or Article  i!%?$!f
                         or Aptfalo @f&t%uh*rSby rucrbmebebool
                                                             f&la-
tr1cta are coaaolibat*d. Statevsr Cadenheab&,   129 5. W. (2d)743
?
P